UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4503


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

BENJAMIN JEFFREY JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:09-cr-00022-FDW-1)


Submitted:   January 20, 2012             Decided:   January 26, 2012


Before GREGORY, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angela   G.  Parrott,   Acting    Executive    Director,   Ross   H.
Richardson,   Assistant   Federal    Defender,    Charlotte,   North
Carolina, for Appellant. Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Benjamin      Jeffrey         Jones      appeals        his    conviction           after

entering a conditional plea of guilty to one count of being a

felon   in    possession         of    a    firearm       in     violation         of    18      U.S.C.

§ 922(g)      (2006).           Counsel       has        filed    a     brief         pursuant          to

Anders v. California, 386 U.S. 738 (1967), claiming that the

district court erred in denying his motion to suppress evidence

seized from his residence pursuant to a search warrant.                                           Jones

was informed of his right to file a pro se supplemental brief

but has not done so.            We affirm.

              Jones      contends           that       there     was        no    basis          for     a

protective     sweep      of     his       residence       after       he    was      detained          by

police,      and    so    the     warrant          obtained       later          to     search         the

residence was illegal because it was based on items seen by the

officer      during      the     illegal         sweep.          We    review         the     factual

findings underlying a district court’s ruling on a motion to

suppress     for    clear      error       and     its    legal       conclusions           de    novo.

United States v. Foster, 634 F.3d 243, 246 (4th Cir. 2011).

When evaluating the denial of a suppression motion, this court

construes     the     evidence         in    the       light     most       favorable         to       the

Government.        Id.

              The district court declined to rule on the legality of

the   protective         sweep     because         evidence        established            that         the

officer at the scene had probable cause to apply for the search

                                                   2
warrant    independent          of      the       information      revealed      by    the

protective sweep.             See United States v. Gillenwaters, 890 F.2d

679, 681-82 (4th Cir. 1989).                Further, the officer who conducted

the sweep testified that he decided to obtain a warrant at the

time he detained Jones and before the sweep was conducted.                             See

Murray    v.    United        States,    487       U.S.   533,     542    (1988).       We

accordingly find no error in the district court’s denial of the

motion to suppress.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.        We    therefore       affirm    the    district     court’s     judgment.

This court requires that counsel inform his client, in writing,

of his right to petition the Supreme Court of the United States

for further review.            If the client requests that a petition be

filed,    but       counsel    believes       that    such   a    petition     would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.                 Counsel’s motion must state that

a copy thereof was served on the client.                         Finally, we dispense

with oral argument because the facts and legal contentions are

adequately      presented       in    the     materials      before      the   court   and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                              3